NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN K. JOHNSON,                               No. 21-35968

                Plaintiff-Appellant,            D.C. No. 2:21-cv-01215-RSL

 v.
                                                MEMORANDUM*
PRITZ NAVARATNASINGAM, Director
V.A. Regional Office; MIKE KWAITER,
Claim Adjustor; MICHAEL TEDYCH,
Director of V.A. Hospital;
VANDERWALKER; BROWN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Brian K. Johnson appeals pro se from the district court’s judgment

dismissing his action concerning veteran’s disability benefits. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Bishop Paiute Tribe v.

Inyo County, 863 F.3d 1144, 1151 (9th Cir. 2017) (dismissal for lack of subject

matter jurisdiction); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We may affirm on any basis

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      The district court properly dismissed Johnson’s action for lack of subject

matter jurisdiction because the United States Courts of Appeal for Veterans Claims

and the Federal Circuit have exclusive jurisdiction over questions that relate to

benefits administered by the Veterans Administration. See 38 U.S.C. § 511;

Veterans for Common Sense v. Shinseki, 678 F.3d 1013, 1022-25 (9th Cir. 2012)

(en banc) (the Veterans’ Judicial Review Act generally precludes district court

jurisdiction over claims relating to or affecting veterans’ benefits decisions, “even

if the veteran dresses his claim as a constitutional challenge, and even where the

veteran has challenged some other wrongful conduct that, although unrelated to the

[Department of Veterans Affair’s] ultimate decision on his claim, affected his or

her benefits proceeding” (citations omitted)).

      To the extent Johnson intended to allege claims unrelated to benefits

decisions, dismissal was proper because Johnson failed to allege facts sufficient to

state any claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid


                                          2                                    21-35968
dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                            3                                     21-35968